DETAILED OFFICE ACTION

	Applicant response filed 06/06/2020 is acknowledged. 

Claims 1, 3, 5-10, and 13-27 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12 and 27) in the reply filed on 04/20/2018 is acknowledged.  
Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/20/2018.

Claims 3, 4, 11, and 12 have been cancelled by applicant. 
	Claims 1, 3, 5-10, and 27 are currently under examination. 







Withdrawal of Claim Rejections - 35 USC § 102
The rejection of claims 1, 3, 5-10 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Burgoyne et al. (US PGPUB 2004/0014068) has been withdrawn in view of amendments made to the instant claims. Specifically, Burgoyne et al. does not teach the use of a chaotropic salt as a stabilizing agent as recited in the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgoyne et al. (US PGPUB 2004/0014068) in further view of Tan et al. (J. Biomed and Biotech 2009).
	The instant claims are directed to a data storage medium comprising a solid support matrix adapted for use as a dry storage support for non-naturally occurring oligonucleotide sequences encoded with ternary or quaternary base system DNA, wherein the matrix is fibrous, includes a reagent mix in dry form comprising a weak base, a chelating agent, and an anionic surfactant. The recited limitation wherein the claims include a visual delineation around an area for hold the DNA data comprising a printed boundary showing where the DNA data is stored has not been afforded any patentable weight under the printed matter doctrine. The visual delineation comprising a printed boundary does not impart any significant structural or functional difference over the prior art beyond conveying non-functional information in printed form. 
	Burgoyne et al. discloses a solid medium for storage of DNA comprising a solid matrix, having compositions which protects against degradation of DNA incorporated or adsorbed into or on the matrix (see Abstract). Burgoyne et al. teaches the use of a dry storage medium comprising a fibrous matrix and a surfactant deposited thereon that includes, a weak base, a chelating agent and an anionic detergent as instantly claimed (see paragraphs [0016]-[0028] and [0033]-[0037]). Burgoyne et al. further teaches methods used to perform analysis on targets for amplification from a male specific Y chromosome repeat sequences which reads on the claimed performance of an STR analysis performed on a portion of DNA stored on the medium as well as incorporating UV illuminated ethidium bromide staining (a fluorescent reporting) to evaluate the integrity of the stored DNA (see paragraphs [0086]-[0113]). 
Burgoyne et al. does not teach the use of a chaotropic salt as a stabilizing agent as recited in the amended claims. Tan et al. is expressly relied upon for teaching the use of a chaotropic salt as a stabiling agent for DNA bound to silicate matrices. See page 4, col. 1, line 17 through page 5, col. 1, line 3. 
Therefore, it would have been obvious at the time the invention was made to combine the teaching of Burgoyne et al. and Tan et al. to arrive at the claimed invention. One of ordinary skill in the art would be motivated by the teachings of Tan et al. that including a chaotropic salt as a stabilizing agent in a matrix intended for binding DNA would allow for easier separation of said DNA with the presence of said chaotropic salt. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-10 and 27 have been considered but are moot in light of the new grounds of rejection set forth above.

	With regard to the recitation of a visual delineation in the instant claims, applicant further argues that the visual delineation is a function limitation and cannot be ignored when the claims as a whole are considered against the prior art. 
	This is not persuasive. Applicant asserts that the visual delineation serves a functional purpose in the instant claims. However, applicant has not gone on record as to stating what functional purpose the visual delineation beyond the purpose of mere printed matter. The examiner considers the functionality of the claimed solid support medium unaltered when considering the claims with out without the visual delineation. As such, the examiner cannot identify what, if any, functionality said visual delineation serves under applicant’s argument.

	No Claims Allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/Primary Examiner, Art Unit 1631